Citation Nr: 0943895	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-30 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent prior to October 2, 2006, for peripheral neuropathy 
of the left lower extremity secondary to diabetes mellitus 
type II, and in excess of 20 percent since then.

2.  Entitlement to an initial evaluation in excess of 10 
percent prior to October 2, 2006, for peripheral neuropathy 
of the right lower extremity secondary to diabetes mellitus 
type II, and in excess of 20 percent since then.

3.  Entitlement to an initial evaluation in excess of 10 
percent prior to September 7, 2007, for peripheral neuropathy 
of the right (dominant) upper extremity secondary to diabetes 
mellitus type II, and in excess of 30 percent since then.

4.  Entitlement to an initial evaluation in excess of 10 
percent prior to September 7, 2007, for peripheral neuropathy 
of the left upper extremity secondary to diabetes mellitus 
type II, and in excess of 20 percent since then.

5.  Entitlement to an initial compensable evaluation for 
erectile dysfunction secondary to type II diabetes mellitus.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In this rating decision, the RO granted the Veteran's 
claims for service connection of peripheral neuropathy of the 
right and left upper extremities, each with a 10 percent 
evaluation, peripheral neuropathy of the right and left lower 
extremities, each with a 10 percent evaluation, and of 
erectile dysfunction, with a noncompensable evaluation.  
Special monthly compensation (SMC) based upon loss of use of 
a creative organ was also granted by the RO.  The Veteran 
appealed these evaluations, but not the grant of SMC.  

In a June 2008 supplemental statement of the case, the RO 
increased the evaluations of the Veteran's peripheral 
neuropathy of the right and left upper extremities to 30 and 
20 percent each, respectively, effective September 7, 2007, 
and of the peripheral neuropathy of the right and left lower 
extremities to 20 percent each, effective October 2, 2006.  
The noncompensable evaluation for erectile dysfunction was 
left undisturbed.  Because the maximum benefits were not 
granted, the issues of entitlement to higher evaluations 
remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Board notes that the Veteran has separately raised a 
claim for a total disability evaluation based on individual 
unemployability (TDIU) and he has provided varying reasons as 
to his reasons for employment difficulties.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that 
once a veteran submits evidence of a medical disability and 
submits a claim for an increased disability rating with 
evidence of unemployability, VA must consider a claim for 
TDIU).  The RO separately adjudicated this issue and the 
Board thus not need consider entitlement to a TDIU.  See Rice 
v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a 
footnote that initial ratings and TDIU claims may be 
separately adjudicated).  The TDIU claim, therefore, is not 
addressed in this decision.


FINDINGS OF FACT

1.  Prior to October 2, 2006, the peripheral neuropathy of 
the left lower extremity (tibial nerve), did not manifest by 
sensory loss equivalent to moderate or severe, incomplete 
paralysis of the peroneal nerve, and from that time did not 
manifest by complete paralysis.

2.  Prior to October 2, 2006, the peripheral neuropathy of 
the right lower extremity (tibial nerve), did not manifest by 
sensory loss equivalent to moderate or severe, incomplete 
paralysis of the peroneal nerve, and from that time did not 
manifest by complete paralysis.

3.  Throughout the applicable period, peripheral neuropathy 
of the left lower extremity (common peroneal nerve) has not 
manifested by sensory loss equivalent to severe, incomplete 
paralysis of the peroneal nerve or by complete paralysis.

4.  Throughout the applicable period, peripheral neuropathy 
of the right lower extremity (common peroneal nerve) has not 
manifested by sensory loss equivalent to severe, incomplete 
paralysis of the peroneal nerve, or by complete paralysis.

5.  Prior to September 7, 2007, the peripheral neuropathy of 
the left upper extremity did not manifest by sensory loss 
equivalent to moderate or severe, or incomplete paralysis, 
and from that time did not manifest by sensory loss 
equivalent to severe or complete paralysis.

6.  Prior to September 7, 2007, the peripheral neuropathy of 
the right upper (dominant) extremity did not manifest by 
sensory loss equivalent to moderate or severe, or incomplete 
paralysis, and from that time did not manifest by sensory 
loss equivalent to severe, or complete paralysis.

7.  The Veteran's erectile dysfunction is manifested by 
sexual dysfunction without deformity of the penis.


CONCLUSIONS OF LAW

1.  Prior to October 2, 2006, the criteria for an evaluation 
in excess of 10 percent for peripheral neuropathy of the left 
lower extremity (tibial nerve) have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.6, 
4.124a, Diagnostic Code 8521 (2009).

2.  From October 2, 2006, the criteria for an evaluation in 
excess of 20 percent for peripheral neuropathy of the left 
lower extremity (tibial nerve) have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.6, 
4.124a, Diagnostic Code 8521 (2008).

3.  Prior to October 2, 2006, the criteria for an evaluation 
in excess of 10 percent for peripheral neuropathy of the 
right lower extremity (tibial nerve) have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.6, 
4.124a, Diagnostic Code 8521 (2009).

4.  From October 2, 2006, the criteria for an evaluation in 
excess of 20 percent for peripheral neuropathy of the right 
lower extremity (tibial nerve) have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.6, 
4.124a, Diagnostic Code 8521 (2009).

5.  The criteria for entitlement to an initial evaluation of 
20 percent, but no greater, for peripheral neuropathy of the 
left lower extremity (common peroneal nerve) have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.6, 
4.124a, Diagnostic Code 8524 (2009).

6.  The criteria for entitlement to an initial evaluation of 
20 percent, but no greater, for peripheral neuropathy of the 
right lower extremity (common peroneal nerve) have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.6, 
4.124a, Diagnostic Code 8524 (2009).

7.  The criteria for entitlement to an evaluation in excess 
of 10 percent prior to September 7, 2007, peripheral 
neuropathy of the right (dominant) upper extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.2, 4.6, 4.124a, Diagnostic Code 8524 (2009).

8.  The criteria for entitlement to an evaluation in excess 
of 30 percent from September 7, 2007, for peripheral 
neuropathy of the right (dominant) upper extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.2, 4.6, 4.124a, Diagnostic Code 8524 (2009).

9.  The criteria for entitlement to an evaluation in excess 
of 10 percent prior to September 7, 2007, for peripheral 
neuropathy of the left upper extremity have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.6, 
4.124a, Diagnostic Code 8524 (2009).

10.  The criteria for entitlement to an evaluation in excess 
of 20 percent from September 7, 2007, for peripheral 
neuropathy of the left upper extremity have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.6, 
4.124a, Diagnostic Code 8524 (2009).

11.  The criteria for an initial compensable rating for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.2, 4.6, 4.115b, Diagnostic 
Code 7522 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

For an increased rating claim, section § 5103(a) requires 
that the Secretary notify claimants generally that, to 
substantiate a claim, they must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom.  
Vazquez-Flores v. Shinseki, No. 2008-7150 (Fed. Cir. Sept. 4, 
2009) (holding that notice specific to individual Veterans is 
no longer required in increased compensation claims).  
Nevertheless, for initial rating claims, where, as here, 
service connection has been granted and initial ratings have 
been assigned, the claims of service connection have been 
more than substantiated, as they have been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007). 

Nevertheless, the Board notes that the RO issued a notice 
letter with regard to the issues decided herein in July 2005 
which advised the Veteran of the evidence and information 
needed to substantiate his claims.  This letter further 
advised the Veteran of which information and evidence VA will 
obtain, and which information and evidence the claimant was 
expected to provide.  The Veteran was also asked to provide 
any evidence in his possession that he believes might support 
his claims.  Furthermore, in correspondence dated December 
2006 the Veteran was advised as to both the disability rating 
and effective date elements of his claims and the claims were 
subsequently readjudicated.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  

VA has obtained the Veteran's service treatment records, 
assisted the Veteran in obtaining evidence, afforded the 
Veteran physical examinations and medical opinions as to the 
severity of his disabilities.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). 38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Under Diagnostic Code 8515, for either the dominant (major 
hand) or minor hand, mild incomplete paralysis of the median 
nerve warrants a 10 percent evaluation.  Moderate incomplete 
paralysis of the median nerve warrants a 30 percent 
evaluation for the major hand and 20 percent for the minor.  
Severe incomplete paralysis of the median nerve warrants a 50 
percent evaluation for the major hand and 40 percent for the 
minor.  Complete paralysis of the median nerve, with the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normal, considerable atrophy of the muscles of 
the thenar eminence, the thumb in the place of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, 
inability to make a fist, and the index and middle finger 
remain extended; inability to flex the distal phalanx of the 
thumb, defective opposition and abduction of the thumb at the 
right angle to the palm; weakened flexion of the wrist; and 
pain with trophic disturbances warrants a 70 percent 
evaluation for the major hand and a 60 percent evaluation for 
the minor hand.  38 C.F.R. § 4.124a.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve. Mild incomplete paralysis of 
the sciatic nerve warrants a 10 percent rating.  A 20 percent 
rating requires moderate incomplete paralysis of the sciatic 
nerve.  A 40 percent rating requires moderately severe 
incomplete paralysis of the sciatic nerve.  A 60 percent 
rating requires severe incomplete paralysis with marked 
muscular atrophy.  An 80 percent rating requires complete 
paralysis.  When there is complete paralysis, the foot 
dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  38 C.F.R. § 4.124a (2009).

Under Diagnostic Code 8521, a maximum schedular rating of 40 
percent is awarded for complete paralysis of the popliteal 
(common peroneal) nerve.  With complete paralysis, there is 
foot drop and slight droop of the first phalanges of all 
toes; there is no dorsiflexion of the foot, and extension 
(dorsal flexion) of proximal phalanges of toes is lost; 
abduction of the foot is lost; adduction is weakened; and 
anesthesia covers the entire dorsum of the foot and toes.  
When there is incomplete paralysis, a 30 percent rating is in 
order for severe disability.  Moderate incomplete paralysis 
warrants a 20 percent evaluation, and mild incomplete 
paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (2009).

Diagnostic Code 8524 provides ratings for paralysis of the 
internal popliteal (tibial) nerve.  Diagnostic Code 8524 
provides that mild incomplete paralysis is rated 10 percent 
disabling; moderate incomplete paralysis is rated 20 percent 
disabling; and severe incomplete paralysis is rated 30 
percent disabling.  Complete paralysis of the internal 
popliteal nerve (tibial nerve), plantar flexion lost, frank 
adduction of foot impossible, flexion and separation of toes 
abolished; no muscle in sole can move; in lesions of the 
nerve high in popliteal fossa, plantar flexion of foot is 
lost, is rated 40 percent disabling.  38 C.F.R. § 4.124a, 
Diagnostic Code 8524 (2009)

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a) 
(2009).

Erectile dysfunction is evaluated under Diagnostic Code 7522 
which provides for a single 20 percent rating where the 
evidence shows deformity of the penis with loss of erectile 
power.  38 C.F.R. § 4.115(b), Diagnostic Code 7522.  A 
footnote to this diagnostic code indicates that claims for 
penis deformities should be reviewed for entitlement to SMC.  
See 38 U.S.C.A. §§ 1114(k) (West 2002); 38 C.F.R. § 3.350(k) 
(2009).  SMC is payable for anatomical loss or loss of use of 
a creative organ.  Id.  The Veteran has been awarded SMC in 
this regard, which is not an issue on appeal. 

Factual Background

A November 2000 private electromyographic (EMG) examination 
report of the lower extremities, notes a slow motor NCV 
study.  Particularly noted were slow studies in the right 
common peroneal nerve and in both the right and left tibial 
nerve.  This study noted an impression of mild to moderate 
degree of peripheral neuropathy of demyelinating type, 
diabetic neuropathy.  

Of record is a May 2001 progress note from the Bucyrus 
Clinic.  This treatment notes a diagnosis of diabetes two 
years prior with inability to obtain any decent erections for 
about one year.  The Veteran was prescribed Viagra at this 
time.  

In January 2006, the Veteran was provided a VA examination.  
He reported a 10 to 12 year history of diabetes mellitus, as 
well as peripheral neuropathy secondary thereto.  The Veteran 
reported a three to four year history of peripheral 
neuropathy of the lower extremities, confirmed by EMG.  The 
Veteran related that he felt this condition had worsened and 
described numbness in the front half of the feet and pain 
that usually increased following use.  He also related a 
recent onset of numbness in the tips of the fingers.  A three 
to four year history of erectile dysfunction was noted, with 
the Veteran being unable to have intercourse and advised not 
to use any of the erectile dysfunction drugs.  

Physical examination noted that the upper extremities showed 
absent brachial reflexes.  The Veteran had decreased 
sensation to light touch in the fingertips, decreased sharp 
touch sensation from the mid-forearm to the fingers.  He had 
decreased vibratory sensation bilaterally.  Active range of 
motion was full.  The extremities showed good hair growth and 
there were no dystrophic nail changes.  He had good patellar 
but absent Achilles reflexes.  Light touch was normal in the 
lower extremities but sharp touch sensation below the knees 
bilaterally was decreased.  He demonstrated decreased 
vibratory sensation in the ankles and absent in the toes.  
Bilateral upper and lower extremity EMG and nerve conduction 
studies showed diffuse axonal type sensory or motor 
neuropathy secondary to diabetes, as well as bilateral nerve 
entrapment with axonal damage on the left and severe sensory 
axonal damage on the right.  Diabetic neuropathy of all four 
extremities was assessed.  The examiner noted that some of 
the Veteran's upper extremity symptoms might be secondary to 
bilateral carpal tunnel syndrome but that this did not 
preclude the fact that the Veteran had underlying peripheral 
neuropathy from diabetes. 

During the course of the Veteran's claim, he submitted 
private physical therapy records dated from August to October 
2006 related to neuropathy.  An August 2006 intake note 
documents a complaint of bilateral foot pain at a level of 
8/10.  Examination of the feet documented light touch deficit 
in the toes and base of the feet.  No problems with the 
Veteran's gait, balance, etc., were noted at intake to 
physical therapy.  The Veteran continued physical therapy, 
albeit with no apparent benefit.    

Of record is an October 2, 2006, private treatment record, 
which notes classical symptoms of peripheral neuropathy over 
the last several years.  The lower extremities showed 1+ 
dorsalis pedis pulses, but posterial tibial pulses were 
absent.  Light touch and vibratory sensation were absent to 
the knees bilaterally.  Diabetes mellitus type 2 with dense 
peripheral neuropathy was assessed.  

In September 2007 the Veteran was once again provided a VA 
examination.  At the time of this examination, he reported 
that he had to retire due to his diabetic neuropathy of the 
lower extremities because he was continuously stumbling and 
falling on the job.  The examiner referenced a June 2007 
letter from the Veteran's employer noting that a physician 
had noted that the Veteran was unable to perform any aspect 
of his job.  He described increased loss of sensation up to 
the mid-calf.  The Veteran described inability to feel his 
feet gripping and problems with neuropathy in the hands, with 
future carpal tunnel releases scheduled for each hand.  

Examination showed decreased sensation to light touch in the 
left hand, absent sensation to touch in the right.  The 
Veteran had decreased vibratory sensation below the elbows 
bilaterally.  Proprioception was normal, but the Veteran had 
to push objects into the palm before identifying them.  The 
lower extremities showed good hair grown on the feet.   The 
skin was warm and nails were normal.  He was absent light 
touch sensation below the upper-third of the calves 
bilaterally with a similar distribution for sharp touch 
sensation.  He had decreased vibratory sensation in the 
ankles and feet.  There was absent proprioception in the toes 
bilaterally.  He had weak patellar reflexes and very weak 
Achilles reflexes bilaterally.  The examiner assessed severe 
bilateral lower extremity peripheral neuropathy and moderate 
bilateral upper extremity peripheral neuropathy.  The 
examiner also discussed the effect of these disabilities on 
the Veteran's employability.  

Evaluation of Peripheral Neuropathy of the Lower Extremities

The Veteran's neuropathy of each lower is currently evaluated 
under Diagnostic Code 8520, which provides for evaluation of 
paralysis of the sciatic nerve.  In this regard, the Board 
notes that the evidence indicates that the Veteran's 
bilateral common peroneal nerves and bilateral tibial nerves 
are affected by the service-connected peripheral neuropathy.  
See  November 2000 EMG study.  The Board notes that the 
rating schedule directly provides for evaluation of the 
common peroneal nerve and the internal popliteal (tibial 
nerve.)  See 38 C.F.R. § 4.21a, Diagnostic Codes 8521, 8524.  
Accordingly, the Board will consider these diagnostic codes.  
The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

The common peroneal nerve (also called the common fibular 
nerve) and the tibial nerve form the terminal division of the 
sciatic nerve.  Stedman's Medical Dictionary 1194 (27th ed. 
2000).  The common peroneal nerve branches into the deep and 
superficial peroneal and sural nerves.

Initially, the Board will address the tibial nerve impairment 
of each bilateral lower extremity under Diagnostic Code 8524.  
In order to establish a higher evaluation, prior to October 
2, 2006, the evidence must demonstrate at least moderate 
incomplete paralysis.  In this regard VA examination in 
January 2006 showed normal light touch sensation in the lower 
extremities and decreased sensation to sharp touch below the 
knees bilaterally.  It was not until the October 2, 2006 
medical report that the evidence showed absence of light 
touch and vibratory sensation were absent to the knees 
bilaterally.  As, prior to this date, the sensory deficit was 
wholly sensory, only to sharp touch, the Board does not find 
that the rating should be for the moderate, severe or 
complete degree.  See 38 C.F.R. § 4.124(a).  

Similarly, following this date, an evaluation in excess of 20 
percent is not proper.  The VA report of September 7, 2007, 
notes absent sensation to light touch and sharp touch below 
the upper third of the calves, along with decreased vibratory 
sensation in the knees and weak patellar reflexes.  In order 
to establish an evaluation in excess of 20 percent there must 
be incomplete severe or complete paralysis.  In this regard, 
the Board notes that the September 2007 VA examiner 
documented "severe peripheral neuropathy," but the clinical 
evidence has shown that the deficit in this regard is wholly 
sensory.  The VA examination of September 2007 revealed no 
deficit other than wholly sensory.  Under these 
circumstances, the Board does not find that a 30 percent 
evaluation is warranted for severe incomplete paralysis or 
that a maximum 40 percent evaluation is warranted for 
complete paralysis.   

Nevertheless, the Veteran is entitled to separate evaluations 
for impairment of the common peroneal nerve of each leg.  In 
this regard, the Board notes that the January 2006 nerve 
conduction studies documented numbness and pain in the feet 
and an August 2006 private medical record noted bilateral 
foot pain at a level of 8/10, with light touch deficit in the 
toes and feet.  VA examination in September 2007 showed 
similar complaints, but a salient complaint of an inability 
to feel the "feet gripping," and absent proprioception in 
the toes bilaterally.  Affording the Veteran the benefit of 
the doubt, the Board finds that during the entire course of 
the claim that the Veteran is entitled to a 20 percent, but 
no greater evaluation, for peripheral neuropathy of the 
bilateral common peroneal nerve of each lower extremity.  

Although the November 2000 EMG study only noted peripheral 
neuropathy in the right common peroneal nerve, it is clear, 
due to the Veteran's bilateral foot pathology, that both 
lower extremities are affected.  The Veteran's feet have 
demonstrated notable sensory deficit, in addition to pain 
during the course of the claim and appeal; thus, the Board 
finds that the peripheral neuropathy is properly 
characterized as moderate incomplete paralysis.  The Board 
notes the Veteran's complaints of pain, but does not find 
that this warrants an evaluation of 30 percent at any time.  
In this regard, the Board notes that the September 2007 VA 
examiner documented "severe peripheral neuropathy," but the 
clinical evidence has shown that the deficit in this regard 
is wholly sensory.  There is no complete paralysis.  For 
these reasons, entitlement to evaluations in excess of 20 
percent for peripheral neuropathy of the common peroneal 
nerves each extremity is not warranted.  

The Board notes the Veteran's complaints of imbalance 
attributable to his peripheral neuropathy of the lower 
extremities.  Certainly, the Veteran is competent to report 
symptoms, and his reports in that regard are of some 
probative value.  Ultimately, however, when it comes to 
determining the objective severity of those complaints, the 
Board places more probative weight on the findings of the 
competent health care specialists, which are supported by the 
results of objective diagnostic testing.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
In this regard, the Board notes no clinical evidence showing 
problems with gait or balance.  Indeed, in August 2006 no 
problems with gait or balance were noted.  See August 2006 
physical therapy intake form.  

Evaluation of Peripheral Neuropathy of the Upper Extremities

Entitlement to an initial evaluation in excess of 10 percent 
is not warranted prior to September 7, 2007, for peripheral 
neuropathy of the left and right upper extremity.  In this 
regard, the Board notes that in January 2006 the Veteran 
first offered a clinical complaint regarding the upper 
extremities.  Particularly, he reported that he had noticed a 
recent onset of numbness in the fingers.  Physical 
examination showed only decreased sensation to light touch 
and sharp touch.  It was not until September 7, 2007, that VA 
examination showed absent sensation to light touch in the 
right hand, as well as decreased vibratory sensation below 
the elbows and problems with proprioception, where the 
Veteran had to place items in his palm to identify them.  
Under these circumstances, the peripheral neuropathy in 
either extremity cannot properly be characterized as 
moderate, severe or complete.  Prior to September 7, 2007, 
the deficit was wholly sensory.  See 38 C.F.R. § 4.124(a).  

The Board notes that different evaluations are provided for 
the major and minor extremities.  Nevertheless, increased 
evaluations are not warranted from September 7, 2007.  In 
this regard, the Board notes that the symptomatology of the 
upper extremities has been wholly sensory throughout the 
relevant period.  In this regard, a moderate level of 
incomplete paralysis is an appropriate finding.  See 
38 C.F.R. § 4.124(a).  As the evidence does not demonstrate 
severe incomplete or complete paralysis at any time, higher 
evaluations are not warranted in this regard.  For these 
reasons, the claims must be denied.  

The Board notes that, where it is not possible to distinguish 
the effects of a nonservice-connected condition from those of 
a service connected condition, the reasonable doubt doctrine 
dictates that all symptoms be attributed to the veteran's 
service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  In this regard, the Board notes that 
it has not attempted to distinguish the effects of 
nonservice-connected carpal tunnel syndrome in relation to 
the upper extremities. 
Erectile Dysfunction

In order for the Veteran to establish entitlement to a 
compensable evaluation for erectile dysfunction the evidence 
must show deformity of the penis with loss of erectile power.  
38 C.F.R. § 4.115(b), Diagnostic Code 7522 (2009).  In this 
regard, the evidence has never shown a deformity of the 
penis.  Review of the pertinent evidence and VA examination 
shows no such fact.  The Veteran, who is competent to relate 
such symptomatology, has never done so.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Without some 
evidence showing deformity of the penis, the single, maximum, 
20 percent evaluation is not warranted.  

Extraschedular Consideration

The Board has also considered whether the Veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology; thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Consequently, referral for 
extraschedular consideration is not warranted.






ORDER

Entitlement to an initial evaluation in excess of 10 percent 
prior to October 2, 2006, for peripheral neuropathy of the 
left lower extremity (tibial nerve) secondary to diabetes 
mellitus type II, and in excess of 20 percent since then is 
denied.  

Entitlement to an initial evaluation in excess of 10 percent 
prior to October 2, 2006, for peripheral neuropathy of the 
right lower extremity (tibial nerve) secondary to diabetes 
mellitus type II, and in excess of 20 percent since then is 
denied.  

Entitlement to an initial evaluation of 20 percent, but no 
greater, is granted for peripheral neuropathy of the left 
lower extremity (common peroneal nerve), subject to the laws 
and regulations governing the award of monetary benefits. 

Entitlement to an initial evaluation of 20 percent, but no 
greater, is granted for peripheral neuropathy of the right 
lower extremity (common peroneal nerve), subject to the laws 
and regulations governing the award of monetary benefits. 

Entitlement to an initial evaluation in excess of 10 percent 
prior to September 7, 2007, for peripheral neuropathy of the 
right (dominant) upper extremity secondary to diabetes 
mellitus type II, and in excess of 30 percent since then, is 
denied  

Entitlement to an initial evaluation in excess of 10 percent 
prior to September 7, 2007, for peripheral neuropathy of the 
left upper extremity secondary to diabetes mellitus type II, 
and in excess of 20 percent since then, is denied.  

Entitlement to an initial compensable evaluation for erectile 
dysfunction secondary to type II diabetes mellitus is denied.  



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


